Citation Nr: 1509623	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right great toe disability.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a prostate and bladder disability.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling. 

7.  Entitlement to an increased rating for a right hip disability, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for a left hip disability, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

11.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment.

12.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

13.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.

(The remaining issue of entitlement to a clothing allowance for periods beginning August 1, 2011 and concluding on July 31, 2013 is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The veteran had active military service from June 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge.  During that hearing, the Veteran presented testimony, in particular, on the issues pertaining to service connection for a right great toe disability and higher evaluations for a right knee disability and for a left knee disability.

In the most recent February 2014 remand and decision, the Board denied the Veteran's claim on appeal for entitlement to an increased rating for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss, evaluated as 50 percent disabling.  It remanded the Veteran's claims of entitlement to service connection for a right great toe disability and for entitlement to higher ratings for bilateral knee disability for VA medical examinations.  It otherwise remanded the remaining claims on appeal for a Board hearing as requested by the Veteran.  The Veteran later failed to report for a scheduled July 2014 hearing.  

Otherwise, in March 2014, the Veteran filed a motion for reconsideration of the Board's February 2014 decision and the denial of his claim for an increased rating for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss, evaluated as 50 percent disabling.  In June 2014, the Board denied the Veteran's motion.  

On April 3, 2014, the RO issued the Veteran and his representative a supplemental statement of the case (SSOC) regarding the issues on appeal.  

Also, as discussed in more detail below, the Veteran has withdrawn a number of issues originally on appeal.  The Veteran's representative, in a later August 2014 Appellant's Post-Remand Brief, listed the issues withdrawn as being on appeal but did not discuss the earlier withdrawal.  It is not clear whether the representative necessarily saw the earlier withdraw statement from the Veteran.  The Board notes that the Veteran's claims folder is in electronic form and encompasses approximately 2,300 individual electronic files.  A withdrawal of an issue on appeal is considered effective at the time it is received by VA.  See 38 C.F.R. § 20.204 (2014).  If the Board were to accept the August 2014 IHP as a new substantive appeal for those withdrawn issues, the substantive appeal would be untimely.  Furthermore, referral of claims to the RO that the Veteran does not wish to pursue places an undue burden on the RO.  As such, if the Veteran or his representative wishes to reopen the claims that were withdrawn in April and June 2014, as referenced below, that should be done directly with the RO.  

Finally, the RO previously granted service connection for a bilateral ankle disability in a June 2012 rating decision.  The RO awarded separate 20 percent disability ratings for each ankle effective May 2, 2012.  The Veteran was notified of the decision later in June 2012.  In a statement dated in February 2014, the Veteran inquired as to why he had not been issued a statement of the case (SOC) after filing a notice of disagreement (NOD) with regard to the effective dates assigned for the rating award.  The Veteran submitted an apparent copy of a June 2012 NOD he reported that he had submitted that addressed earlier effective dates for the rating award.  There is no date stamp associated with the NOD copy other than the date stamp of February 2014, the date the copy was received by the RO.  In additional February 2014 statements, the Veteran also alleged clear and unmistakable error (CUE) in the June 2012 rating decision contending that he should have been awarded a 40 percent disability rating for each ankle, and that the effective dates assigned should have been dated earlier.  The Veteran's claim of CUE in the June 2012 rating decision for a higher disability ratings and earlier 
effective date for the grant of service connection bilateral ankle disability is not presently before the Board.  It is referred to the RO for appropriate action.  

The claim on appeal for service connection for a right great toe disability, as well as the claims for higher ratings for a low back disability and for bilateral knee disability, as well as claims for certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for assistance in acquiring specially adapted housing, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran submitted March 2014 statements, received in April 2014 and June 2014, requesting that his appeals be withdrawn regarding his claims of service connection for diabetes mellitus (type II) and for allergic rhinitis, as well as for prostate and bladder disability; in addition to higher ratings for erectile dysfunction and for bilateral hip disability.  

2.  The Veteran was granted a total disability rating based on individual unemployability (TDIU) effective September 23, 1993, and later granted a total schedular rating (100 percent) for his service-connected psychiatric disability effective May 2, 2012.  

3.  The Veteran does not have a service-connected disability involving blindness in both eyes with 5/200 visual acuity or less, the anatomical loss or loss of use of his hands, burns, or an inhalation injury. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for service connection for a prostate and bladder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for an initial, compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal for a rating greater than 20 percent for right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal for a rating greater than 20 percent for left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for entitlement to a special home adaptation grant are not met as a matter of law.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal and Dismissal of Appeals

In a March 2014 statement addressed to his representative and received by the RO on April 4, 2014, the Veteran requested withdrawal from appellate status his claims of service connection for diabetes mellitus (type II) in addition to prostate and bladder disability, as well as his claim for an initial compensable rating for erectile dysfunction.  

In a separate March 2014 statement addressed to his representative and received by the RO in June 18, 2014, the Veteran noted the following:

Pursuant to our phone conversation these are the only claimed [sic] I would like to pursue and the remaining claimed [sic] please have them removed from the appeals processes [sic] or any other pending action.  

Excluded from the list of issues he wished to continue to appeal were those for service connection for diabetes mellitus (type II), for allergic rhinitis, for prostate and bladder disability, as well as higher ratings for erectile dysfunction and for bilateral hip disability.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, prior to the promulgation of the Board's decision, the Veteran withdrew the claims of service connection for diabetes mellitus (type II), for allergic rhinitis, in addition to prostate and bladder disability; as well as the claims for higher ratings for erectile dysfunction and for bilateral hip disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and the appeals regarding these claims are dismissed.  

II. Special Home Adaptation Grant

With regard to the Veteran's claim for a special home adaption grant, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the instant case, as explained in detail below, there is no legal basis upon which the sought benefits may be awarded, and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Therefore, any defect under the VCAA is harmless. 

Under 38 U.S.C.A. § 2101(b) (West 2014) and 38 C.F.R. § 3.809a (2014), a certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features (i.e., a "special home adaptation grant") may be issued to a claimant who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH) under 38 C.F.R. § 3.809, who has not previously received assistance in acquiring SAH under 38 U.S.C.A. § 2101(a), and who is in receipt of VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability.  The service-connected disability must- 

(1) Include the anatomical loss or loss of use of both hands, or;

(2) Be due to: 

(i) Blindness in both eyes with 5/200 visual acuity or less, or

(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 

(iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or 

(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

The Board notes that criteria (ii) through (iv) listed above pertaining to burns or an inhalation injury were added in revisions to 38 C.F.R. § 3.809a applicable to all applications received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57,859-01 (Sept. 23, 2010).  Also, the above criteria in 38 C.F.R. § 3.809a that a service-connected disability involve blindness in both eyes was recently amended by removing a prior requirement that such blindness be rated as permanently and totally disabling.  See 79 FR 54608-01 (September 12, 2014). 

In this case, the Veteran is not presently service-connected for blindness, any disability involving both upper extremities, or disability involving burns or an inhalation injury.  There are also no claims or appeals currently pending for such disabilities.  Therefore, regardless of the facts of the Veteran's case, he cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law. 

The Board notes that although the Veteran does not meet the criteria at this time for a special home adaption grant, this denial does not in any way affect his other claim on appeal before the Board for a certificate of eligibility for specially adapted housing.  That claim is being remanded for further development as explained in the remand section below. 

In summary, the Board concludes that the Veteran's claim for a special home adaption grant must be denied as a matter of law; the benefit of the doubt rule is not for application.   See 38 U.S.C.A 5107 (West 2014).  




ORDER

1.  The claims of service connection for diabetes mellitus (type II), for allergic rhinitis, in addition to prostate and bladder disability; as well as the claims for higher ratings for erectile dysfunction and for bilateral hip disability are dismissed.  

2.  The claim for a certificate of eligibility for assistance in acquiring a special home adaptation grant is denied.  


REMAND

In light of the Veteran's withdrawal of the above noted claims, the claims that do remain on appeal for consideration are service connection for a right great toe disability, claims for higher ratings for a low back disability and for bilateral knee disability, as well as certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for assistance in acquiring specially adapted housing.  

With regard to a higher rating for the Veteran's low back disability, the RO scheduled the Veteran for an August 2012 VA examination to assess the severity of his disability.  The Veteran failed to report to an August 2012 examination.  In September 2012, the Veteran notified the RO that he would submit a DBQ (disability benefits questionnaire) in lieu of VA examination.  Later in September 2012, the RO notified the Veteran that he had 30 days in which to submit the DBQ.  An October 2012 DBQ was received from C. G. Osuji, DO.  In particular, Dr. Osuji reported that the Veteran experienced pain through all ranges of back motion and had no more than 5 degrees of flexion.  Dr. Osuji also commented that he believed the Veteran's lumbar spine to be unfavorably ankylosed and that the Veteran suffered from severe pain and moderate paresthesias/numbness in his lower extremities.  Dr. Osuji checked the box indicating that the Veteran did not have intervertebral disc syndrome (IVDS), but at that same time reported that the Veteran had had 6 weeks of incapacitating episodes of IVDS over the past twelve months.  Dr. Osuji further commented that the Veteran should be bedridden as often as possible in order to relieve some of his pain.  

In March 2014, the Veteran was medically examined for VA purposes with regard to his right great toe and his bilateral knees.  In particular, the Veteran complained of pain with minimal palpation of the knees.  The Veteran also reported that he was unable to stand up and do range of motion (ROM) movements/testing of the knees secondary to pain.  Concerning the right great toe, the examiner did not necessarily report that the Veteran had a right hallux valgus.  

In a later March 2014 addendum medical opinion concerning the right great toe, a VA clinician noted review of the Veteran's service treatment records (STRs) and cited to other post-service VA and private medical evidence.  He commented that the ingrown toe nail the Veteran had experienced in service had resolved and had not been an active or chronic issue thereafter.  With regard to a hallux valgus of the right toe, the clinician noted that a hallux valgus had been mentioned in a September 14, 1979 STR.  (Parenthetically, there was no finding of a right hallux valgus during the Veteran's service entrance medical examination.)  However, ensuing examinations of the feet in service did not mention a hallux valgus nor did X-rays identify the disability.  The clinician also commented that his review of post-service medical evidence, likewise, did not establish that the Veteran had a hallux valgus of the right toe.  In particular, X-rays of the feet in July 2005 and April 2007 did not identify the disability.  Furthermore, a September 27, 2005 VA podiatry note indicated that the Veteran had an accessory sesamoid bone of the right hallux area, but the examiner at that time did not identify a hallux valgus.  Finally, the clinician commented that arthritis of the right foot was diffuse in nature and not specific to the great toe.  Otherwise, the arthritis was not related to the ingrown toenail procedure in service but more likely related to wear and tear from chronic use.  

The Veteran thereafter submitted a May 2014 examination report from Dr. Osuji.  In particular, Dr. Osuji commented that the Veteran's right great toe disability was the result of the Veteran's service-connected bilateral foot disability.  He also identified a slight right hallux valgus deformity.  Also, Dr. Osuji commented that ROM testing of the Veteran's knees revealed flexion to 30 degrees and extension to 15 degrees, bilaterally.  He also reported the Veteran's knees demonstrated recurrent subluxation, right greater than left, with minimal arthritis of the knee joints.  A diagnostic study was reported to reveal mild cartilage thinning and irregularity, plus Grade II chondromalacia, in the left knee.  The right knee was noted as evidencing a thin linear tear involving the posterior horn of the medial meniscus plus, apparently, lateral meniscal degeneration.  Dr. Osuji's impression with regard to the Veteran's knees was bilateral knee pain (i.e. patellofemoral pain syndrome/chondromalacia patellar).  

With respect to the Veteran's low back, Dr. Osuji commented that the Veteran experienced pain and stiffness.  On examination there was moderate muscle spasm and all individual ranges of motion (i.e. flexion, extension, rotation) were reported as being no greater than 5 degrees.  Dr. Osuji expressed his belief that the Veteran demonstrated unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, that the Veteran's back pain precluded his ability to sit for any extended period of time and forced him to become overtly bedridden.  (Parenthetically, Dr. Osuji reported that he and other private physicians have requested that the Veteran be bedridden as much as possible to alleviate pain symptoms.)  A May 2014 MRI (magnetic resonance imaging) scan of the Veteran's lumbar spine was reported as revealing evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels.  

In the present case, the Board believes an additional medical opinion should be sought concerning service connection for the Veteran's right great right.  While the VA examiner provided a very thorough opinion, it does not appear to the Board that the examiner's opinion addresses whether a right great toe disability was secondary to any service-connected right lower extremity disability.  As noted above, Dr. Osuji alludes to this connection in his May 2014 examination report.  

With respect to the Veteran's knees, the Board is puzzled by the fact that the Veteran was unable to perform ROM testing in March 2014 during his VA 

examination but was able to accommodate Dr. Osuji in May 2014.  Otherwise, in various correspondence the Veteran references functional loss associated with his orthopedic disabilities citing to 38 C.F.R. § 4.40 (2014), and that he believes he deserves a separate evaluation for functional loss.  

A separate rating for functional loss of an orthopedic disability is not warranted under 38 C.F.R. § 4.40.  Functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  Id.  When assessing an individual's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011).  

The Board notes that Dr. Osuji, while noting knee pain in his May 2014 report, did not necessarily address DeLuca, supra, and/or functional loss as it affects additional range of motion loss.  Furthermore, while the Veteran had expressed reluctance to appear for scheduled VA examinations in the past, he did report for the scheduled March 2014 examination related to his right toe and knees.  Therefore, it would be helpful to the Board if the Veteran underwent an additional VA examination to allow for comment regarding functional loss and how it translates to additional range of motion loss during flare-ups of pain or when his knees are used over a period of time.  The additional comment could allow for higher disability evaluation related to the Veteran's knees.  

With regard to the Veteran's lumbar spine, in May 2014 Dr. Osuji commented that it was his belief that the Veteran's entire spine was ankylosed in an unfavorable position.  The Board notes that per VA regulations, unfavorable ankylosis is defined as a condition in which the entire spine, entire cervical spine, or entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis has additional negative effects on the Veteran's functioning.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2014).  Fixation of a spinal segment in a neutral position always results in favorable ankylosis.  Id.  Based on Dr. Osuji's other clinical findings-for example, the Veteran was able to flex and extend his thoracolumbar spine 5 degrees-the Veteran does not meet the definition of ankylosis for VA purposes.  

Otherwise, the findings associated with the identified May 2014 MRI appear to demonstrate intervertebral disc syndrome (IVDS).  The Board notes that medical literature has defined IVDS as pain and neurological deficits resulting from displacement of part or all of the nucleus of an intervertebral disk.  As noted above, a May 2014 MRI scan was reported by Dr. Osuji as revealing evidence of disc herniations with hypertrophy, loss of disc height, stenosis, and neural foraminal narrowing at the L4 to S1 levels.  

The Board notes that the Veteran is currently receiving a 40 percent disability rating for his lumbar spine disability.  He is not separately rated for radiculopathy or neuropathy related to the thoracolumbar spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent evaluation is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

In the present case, the Veteran has complained of low back pain along with pain and weakness associated with his lower extremities; thus, it appears in light of the May 2014 diagnostic study, the Veteran could be suffering from IVDS.  As reported in the October 2012 DBQ and the May 2014 examination report, Dr. Osuji commented that the Veteran should be bedridden as often as possible in order to help relieve his pain.  It is not clear to the Board that any such instructions are related solely to the Veteran's lumbar spine disability as compared to the Veteran's overall physical condition.  In light of Dr. Osuji's examinations of the Veteran, it would be helpful to the Board if the Veteran was examined for VA purposes and the examiner comment, in particular, on whether the Veteran does in fact suffer from IVDS, and if so, whether he experiences acute signs and symptoms of IVDS requiring bed rest and treatment by a physician.  

Otherwise, the record on appeal reflects that the Veteran is currently receiving special monthly compensation (SMC) for aid and attendance (A&A).  He was granted a total disability rating based on individual unemployability (TDIU) effective September 23, 1993 and a later total schedular rating (100 percent) for his service-connected psychiatric disability effective May 2, 2012.  He is also service connected for disabilities of the low back, hips, knees, ankles, and feet.  

For a certificate of eligibility for financial assistance in the purchase of an automobile, a claimant is considered an "eligible person" if he or she is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A) (West 2014); 38 C.F.R. § 3.808(b)(1) (2014).  

A claimant who does not qualify as an "eligible person" under the above criteria may nevertheless be entitled to automobile adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the claimant's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  

The loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2014).  

As noted above, the Veteran reported to a March 2014 VA foot examination (right toe) scheduled by the RO as per the Board's remand instructions.  The Veteran's knees were also examined at that time.  As noted above, the Veteran reported that he could not stand and perform ROM testing secondary to pain.  Otherwise, the examiner commented that the Veteran used orthotics in his shoes to assist with ambulation, and used a cane for short distance walking and a wheelchair if he needed to walk longer distances.  With respect to the Veteran's knees, the examiner also commented that the Veteran did not have such functional impairment that he would be equally served by amputation with a prosthesis.   

Based on the evidence, above, it would not appear that the Veteran has loss or permanent loss of use of one or both feet per 38 C.F.R. § 4.63.  Nonetheless, in light of the requested VA examination of the Veteran's knees and the available benefit of "adaptive equipment" for ankylosis of one or both knees, the Board will defer the claims for certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment pending the requested VA examination.  

Otherwise, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a claimant who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2014). 

In the present case, the Veteran is not service connected for an eye disability or disability of either upper extremity.  Furthermore, he is not receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Nonetheless, in light of the medical examination requested to assess the Veteran's knees and possible clinical findings demonstrating loss of use of the Veteran's lower extremities, the Board will defer at this time the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.   

The issue of secondary service connection for the Veteran's right great toe still needs to be addressed.  The evidence does not necessarily reflect that the Veteran suffers from a right hallux valgus.  Furthermore, Dr. Osuji failed to provide a thorough explanation for his belief that the Veteran suffers from a right great toe disability a result of his service-connected right foot/feet disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Also, the Board believes an examination is necessary to address whether the Veteran does in fact suffer from IVDS, and if so, the severity of any "incapacitating episodes" (the basis for evaluating IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and allowing for a possible rating award to 60 percent).  In his October 2012 DBQ, Dr. Osuji provided conflicting findings with regard to IVDS.  

Furthermore, as discussed above, it is not clear why the Veteran was unable to perform range of motion testing of his knees on VA examination in March 2014 but was able to accommodate Dr. Osuji in May 2014.  The diagnostic findings associated with the Veteran's knees did not appear to support his inability to participate in ROM testing during his VA examination.  Notwithstanding that fact, Dr. Osuji did not address DeLuca, supra.  As such, it would be helpful to the Board if clinical findings were made with regard to the Veteran's knees.  

The Board emphasizes that it is important that the Veteran report for his scheduled VA examinations.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) of this section.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right toe disability as well as for disabilities of his knees and lumbar spine.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

Additionally, associate with claims folders the Veteran's most recent VA treatment records available through the CAPRI system and dated since December 2012.   

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination to assess the current severity of his service-connected low back and knee disabilities.  The Veteran's electronic claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)  

All pertinent pathology associated with the Veteran's right great toe, low back, and knees should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

With respect to the right great toe, the examiner should review the electronic claims folder, in particular, a March 27, 2014 VA opinion (that the Veteran's ingrown toe nail in service had resolved and had not been an active or chronic issue thereafter, that evidence did not support that the Veteran had a right hallux valgus, and that arthritis of the right foot was diffuse in nature and not specific to the great toe); and a May 27, 2014 private examination report from C. Osuji, DO (commenting that the Veteran's right great toe disability was related to his service-connected right foot/feet disability due to his ambulating on damaged feet, and that the Veteran had a slight right hallux valgus deformity).  

The examiner should identify whether the Veteran does or does not have a right hallux valgus and provide an explanation for his or her finding.  The examiner should also opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right toe disability diagnosed on examination is related to the Veteran's period of service or caused or aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected right lower extremity disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

With respect to the thoracolumbar spine and knees, the examiner should undertake range-of-motion studies and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

It would also be helpful to the Board if the following questions were addressed by the examiner:

a.) Does the Veteran suffer from intervertebral disc syndrome (IVDS) of the thoracolumbar spine?  If yes, is the IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  (An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  

b.) Does he suffer from radiculopathy of the lower extremities related to the thoracolumbar spine?  If yes, please identify the nerves impaired (e.g., sciatic, C7, radial, median, etc.), identify the affects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, etc.), and whether such impairment results in complete paralysis of the nerve or is best described as mild, moderate, moderately severe, or severe.  

c.) Are the Veteran's complaints of pain and impairment consistent with the objective medical evidence associated with his thoracolumbar spine and/or knees?  

A thorough explanation for all opinions requested should be provided.  If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  This should include why a review of the Veteran's medical records and his statements does not help with estimating (i.e. conjecture) additional loss of motion of the thoracolumbar spine or knee(s).   

3.  Thereafter, and following any additional development deemed warranted, readjudicate the remaining issues on appeal (i.e. service connection for a right great toe disability, claims for higher ratings for a low back disability and for bilateral knee disability, as well as certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for assistance in acquiring specially adapted housing).  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


